Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barbara M. Bush appeals following the dismissal of an indictment charging her with two counts of threatening a federal judge, in violation of 18 U.S.C. § 876(c) (2006). “[A]bsent extraordinary circumstances, a defendant has no standing to *227appeal the dismissal of an indictment.” United States v. Moller-Butcher, 72B F.2d 189, 190 (1st Cir.1983); see also United States v. Lanham, 631 F.2d 356 (4th Cir.1980). Accordingly, we dismiss the appeal. Bush’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.